Name: Commission Implementing Decision (EU) 2016/696 of 4 May 2016 amending Decision 2006/473/EC recognising certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus) and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document C(2016) 2614)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  trade policy;  international trade;  agricultural activity;  America;  trade;  plant product
 Date Published: 2016-05-05

 5.5.2016 EN Official Journal of the European Union L 120/33 COMMISSION IMPLEMENTING DECISION (EU) 2016/696 of 4 May 2016 amending Decision 2006/473/EC recognising certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus) and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document C(2016) 2614) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points 16.2 and 16.4 of Section I of Part A of Annex IV thereto, Whereas: (1) Commission Decision 2006/473/EC (2) recognises certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus) and Guignardia citricarpa Kiely (all strains pathogenic to Citrus). (2) Decision 2006/473/EC recognises the state of Louisiana in the United States as being free from Xanthomonas campestris (all strains pathogenic to Citrus). However, on the basis of the information submitted by the United States, the state of Louisiana should no longer be recognised as being free from the mentioned harmful organism. (3) Decision 2006/473/EC recognises Uruguay as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus). On the basis of the information submitted by Uruguay and the repeated interceptions, Uruguay should no longer be recognised as being free from that harmful organism. (4) Decision 2006/473/EC recognises all areas of the United States as being free from and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) except the counties of Collier, Hendry and Polk located in the State of Florida. On the basis of the information submitted by the United States, the county of Lee should no longer be recognised as being free from that harmful organism. (5) Decision 2006/473/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/473/EC is amended as follows: (1) point (c) of Article 1(2) is replaced by the following: (c) United States: Arizona, California, Guam, Hawaii, Northern Mariana Islands, Puerto Rico, American Samoa, Texas and the United States Virgin Islands;; (2) Article 3 is amended as follows: (a) point (a) of paragraph 1 is replaced by the following: (a) all citrus-growing third countries in Europe, North, Central and South America and the Caribbean except for Argentina, Brazil, the United States and Uruguay;; (b) point (e) of paragraph 2 is replaced by the following: (e) the United States: all areas except counties of Collier, Hendry, Lee and Polk located in the State of Florida. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 May 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2006/473/EC of 5 July 2006 recognising certain third countries and certain areas of third countries as being free from Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (OJ L 187, 8.7.2006, p. 35).